 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1088 
In the House of Representatives, U. S.,

March 10, 2010
 
RESOLUTION 
Recognizing the plight of people with albinism in East Africa and condemning their murder and mutilation. 
 
 
Whereas, in parts of East Africa, most notably Tanzania, shamans promote the reprehensible belief that people with albinism are less than human, and that their body parts can be made into potions to bring wealth or luck;  
Whereas over the last 2 years, more than 50 adults and children with albinism have been murdered in East Africa by mercenaries who sell their body parts to shamans;  
Whereas countless other people with albinism have survived these attacks, but have been permanently mutilated in the name of profit;  
Whereas two mothers of children with albinism were attacked by gangs who were searching for the children in Eastern Tanzania in November 2008;  
Whereas a 10-year-old boy with albinism, Gasper Elikana, was beheaded by men who fled with his leg in October 2008;  
Whereas a 28-year-old woman with albinism, Mariamu Stanford, was attacked while she slept, losing both of her arms and her unborn child in October 2008;  
Whereas a 17-year-old woman with albinism from Kenya, Vumilia Makoye, was killed by 2 men in her home who sawed off her legs in May 2008;  
Whereas hundreds of children with albinism are living in fear for their lives in rural areas;  
Whereas people with albinism are routinely shunned by their communities and often excluded from East African society; 
Whereas a number of government officials in rural areas of East Africa have ignored or even colluded with local shamans in these degradations; 
Whereas people with albinism in East Africa generally are not provided with life-saving information about preventing skin cancer, and have no means of protecting themselves from excess sunlight; and  
Whereas people with albinism lack access to medical treatment for skin cancer, and the average person in East Africa with albinism dies by age 30 from skin cancer, and only 2 percent of people with albinism in that region live to age 40: Now, therefore, be it  
 
That the House of Representatives— 
(1)condemns the murder and mutilation of adults and children with albinism for their body parts;  
(2)expresses support for people with albinism in East Africa who have been the victims of such attacks;  
(3)recognizes that the murder and mutilation of people with albinism in East Africa is a gross violation of human rights;  
(4)urges governments in East Africa, particularly the Governments of Tanzania and Burundi, to take immediate action to prevent further violence against persons with albinism and to bring to swift justice those who have engaged in such reprehensible practices;  
(5)calls upon governments in East Africa, along with international organizations and other donors, including the United States, to actively support the education of people with albinism about the prevention of skin cancer and provide appropriate levels of assistance toward that end;  
(6)calls upon governments in East Africa, along with international organizations, to educate populations in East Africa about the realities of albinism, with the purpose of eliminating discrimination and abuses against people with albinism; and  
(7)calls upon the United States to work with the governments of East Africa, and international organizations and other donors, to eliminate violence against people with albinism.  
 
Lorraine C. Miller,Clerk.
